DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 11 and 21 have been amended.  Claims 2, 13 have been canceled.

3.  The 112(b) rejection of claims 1-22 has been withdrawn because the Applicant has amended claims 1 and 13 to remove the indefinite language.

Response to Arguments
4.	Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive.
5.	The Applicant alleged that YE ‘215 fails the subject matter of canceled claim 2, 13 that recites “ plurality of common search spaces comprising at least one of a zone-specific common search space associated with a zone having a plurality of cells, or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells” which has been moved into each respective independent claim 1, 12.
	In response, the Examiner respectfully disagrees because the limitations of the aforementioned claims  were in alternative form which means that the Examiner is required to address either one of them. As a result of that, the Examiner has made a new ground of rejection to address the underlined claim elements.
.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 3, 8-10, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 20150230215 A1, hereafter Ye) in view of Shilov et al (US 2019/0007812 A1).

Regarding claim 1 (Currently Amended), Ye ‘ 215 discloses a method for wireless communication (Fig.2) at a user equipment (UE) (Figs.2-3, UE, 300), comprising:

identifying ([0095] At operation 212, based on the status determined, either acommon search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, aCSS anda USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) a plurality of common search spaces ([0095] [0098] CSS of a cell of a secondaryeNodeB, CSS 

monitoring ([0095] At operation 212, based on the status determined, either acommon search space (CSS) of acell or a UE-specific search space (USS) ofthe cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, aCSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) each of at least two of the identified common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS ofa cell of a master eNodeB (MeNB)) for downlink control information (DCI) ([0095] At operation 212, based on the status determined, either a common search space (CSS) ofa cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the duringthe Random Access Channel{RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0008] [0075]-[0076] [0081] [0095]) specific to the respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) , ([0095] [0098] CSS ofa cell of a secondary eNodeB, CSS ofa cell of a master eNodeB (MeNB));



communicating ([0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0090] FIG. 2 is a flowchart illustrating an exemplary process for utilizing the CSS in accordance with embodiments described herein. Control signalingis necessary to support downlink and uplink transport channels. In Long Term Evolution (LTE) systems, Downlink Shared Channel (DL-SCH) and Uplink Shared Channel (UL-SCH) control signaling is utilized to supporttransport channels. The control signaling enables User Equipment (UE) to successfully receive, demodulate, and decode the DL-SCH. Downlink Control Information (DCI) 
 
	Ye ‘215 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: the plurality of common search spaces comprising at least one of a zone-specific common search space associated with a zone having a plurality of cells, or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells.
	However, Shilov et al (US 2019/0007812 A1) from a similar field of endeavor (see, the UE which monitors cells that service geographical sub-areas of interest, wherein  geographical sub-areas are associated with DCI scrambled by RNTI section 0032-036, 0051, 0067) discloses: the plurality of common search spaces (see, search spaces associated with geographical sub-areas of interest which the UE monitors, including G-RNITS in relation to sub-areas, section 0056, 0032-0036, 0067, 0080-0081, 0085) comprising at least one of a zone-specific common search space associated with a zone (fig. 7, Sub-Area Id5 in relation to Geo-Sub Area Id1 to Id4-G-RNTI cell Id1, cell Id2, cell  Id3, cell Id4, section 0077,  0080-0092) having a plurality of cells (see, geographical sub-areas associated with cells/cell IDs, section 0056, 0067, 0076), or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells.
	In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to  implement the method and apparatus of V2X configuration based on monitoring of  search spaces associated with geographical sub-areas related to cells as taught by Shilov into modify the plurality of common search spaces of Ye.  The motivation would have been to provide uplink access to V2X based on selected geographical sub-areas IDs (section 0110).

Regarding claims 3 and 14, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS ofa cell of a master eNodeB (MeNB)) is associated with a respective resource element group/control channel element (REG/CCE) space ([0091] The DCI undergoes channel coding, the addition ofa Cyclic Redundancy Check (CRC) attachment followed by convolutional coding and rate matching according to PDCCH format capacity, in order to form the PDCCH payload. The coded DCI bits (i.e., PDCCH payload) are then mapped to Control Channel Elements (CCEs) according to the PDCCH format. These coded bits are then converted to complex modulated symbols after performing operations including scrambling, Quadrature Phase Shift Keying (QPSK) modulation, layer mapping and precoding. Finally, the modulated symbols are mapped to physical Resource Elements (REs).; See also [0092]).


Regarding claims 8 and 19, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS ofa cell of a master eNodeB (MeNB)) is associated with a respective cell identifier (ID) {[0095] [0098] /dentifier of a cell of a secondary eNodeB, identifier of a cell ofa master eNodeB (MeNB)).

Regarding claims 9 and 20, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS ofa cell of a master eNodeB (MeNB)) is associated with separately managed characteristics {([0019] One example of such a design is to have CSS on SeNB support the Random Access Channel (RACH) procedure only. The random-access channel (RACH) procedure is acommunication mechanism used by mobile phones and other wireless devices ona Time Division Multiple Access (TDMA) network. The RACH procedure is used to get the attention ofa base station (e.g., eNB) in order to initially synchronize the wireless device's transmission with the base station. ARACH is a shared channelthat is used by wireless access terminals to access the access network. To be more specific, in this example, the UE monitors the CSS for: [0020] DCI format 1A/1C scrambled by RA-RNTI; and [0021] DCI format 0 scrambled by temporary C-RNTI.[0022] Allthe other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. The proposed arrangement minimizes the number of formats/radio network temporary identifiers (RNTIs) the UE needs to monitor, which saves UE processing and UE power.) including at least one of: a set of slots to monitor, a number of decoding candidates ([0022] the number of formats/radio network temporary identifiers (RNTIs) the UE needs to monitor is minimized for SeNB), a downlink control information (DCI) format ([0020] DCI format 1A/1C scrambled by RA-RNTI; and [0021] DCI format 0 scrambled by temporary C-RNTI are monitored by UE on the CSS for SeNB), or aRadio Network Temporary Identifier (RNTI) ([0020] DCI format 1A/1C 

Regarding claim 10 and 21 (Currently Amended), Ye further discloses wherein identifying ([(0095] At operation 212, based on the status determined, either acommon search space (CSS) ofa cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) comprises preconfiguring ([0095] At operation 212, based on the status determined, either a common search space (CSS) ofa cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. ) the UE (Figs.2-3, UE, 300) with information ([0095] result of monitoring CSS of a cell of asecondary eNodeB at operation 212; Note that UE is preconfigured with the result because operation 212 is prior to operation 214) about at least one common search space ([0095] CSS of a cell of a secondary eNodeB).

Regarding claim 12 (Currently Amended), Ye discloses an apparatus (Figs.2-3, UE, 300) for wireless communications, comprising:
a transceiver (Figs.2-3, transceiver of UE, 300);
a memory (Fig.3, [0101] memory 304) storing instructions (Fig.3, [0101] cooperating process 305); and
a processor (Fig.3, [0101] processor 302) communicatively coupled tothe transceiver and the memory, the processor being configured to execute the instructions ([0101] The computer 300 also may include a cooperating module/process 305. The cooperating process 305 can be loaded into memory 304 and executed by the processor 302 to implement functions 

identify ([0095] At operation 212, based on the status determined, either acommon search space (CSS) of a cell ora UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, aCSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) a plurality of common search spaces ([0095] [0098] CSS of a cell of a secondaryeNodeB, CSS ofa cell of a master eNodeB (MeNB)), each common search space ([0095] [0098] CSS of a cell of a secondaryeNodeB, CSS ofa cell of a master eNodeB (MeNB)) associated with a respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) of a plurality of scheduling entities ([0095] [0098] a secondary eNodeB, a master eNodeB (MeNB));

monitor ([0095] At operation 212, based on the status determined, either acommon search space (CSS) of a cell ora UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, aCSS anda USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) each of at least two of the identified common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of acell ofa master eNodeB (MeNB)) for downlink control information (DCI) ([0095] At operation 212, based on the status determined, either a common search space (CSS) ofa cell or a UE-specific search space (USS) of the cell is monitored. The cellmonitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the duringthe Random Access Channel{RACH) 

decode ([0007] Currently, a UE is only connected to a single eNB and monitors common search space (CSS) on the primary cell only in this eNB. A UE monitors multiple candidates on the CSS, which is also referred to as blind decoding. [0022] Allthe other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0095] At operation 212, based on the status determined, either a common search space (CSS) of acell ora UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the duringthe Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consistingof Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary |dentifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0007]-[0008] [0075]-[0076] [0079] [0081]) DCI ([0007]-[0008] [0075]-[0076] [0079] [0081] [0095] DCI) from each of the at least two monitored common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of acell ofa master eNodeB (MeNB)); and


 the plurality of common search spaces comprising at least one of a zone-specific common search space associated with a zone having a plurality of cells, or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells.
	However, Shilov et al (US 2019/0007812 A1) from a similar field of endeavor (see, the UE which monitors cells that service geographical sub-areas of interest, wherein  geographical sub-areas are associated with DCI scrambled by RNTI section 0032-036, 0051, 0067) discloses: the plurality of common search spaces (see, search spaces associated with geographical sub-areas of interest which the UE monitors, including G-RNTIs in relation to sub-areas, section 0056, 0032-0036, 0067, 0080-0081, 0085) comprising at least one of a zone-specific (fig. 7, Sub-Area Id5 in relation to Geo-Sub Area Id1 to Id4-G-RNTI cell Id1, cell Id2, cell  Id3, cell Id4, section 0077,  0080-0092) having a plurality of cells (see, geographical sub-areas associated with cells/cell IDs, section 0056, 0067, 0076) common search space  (see, search spaces associated with geographical sub-areas of interest which the UE monitors, including G-RNTIs in relation to sub-areas, section 0056, 0032-0036, 0067, 0080-0081, 0085) associated with a zone (fig. 7, Sub-Area Id5 in relation to Geo-Sub Area Id1 to Id4-G-RNTI cell Id1, cell Id2, cell  Id3, cell Id4, section 0077,  0080-0092) having a plurality of cells (see, geographical sub-areas associated with cells/cell IDs, section 0056, 0067, 0076) having a plurality of cells (see, geographical sub-areas associated with cells/cell IDs, section 0056, 0067, 0076), or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells.
	In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to  implement the method and apparatus of V2X configuration based on monitoring of  search spaces associated with geographical sub-areas related to cells as taught by Shilov into .

9.	 Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Shilov et al (US 2019/0007812 A1) as applied to claims 3, 14 above and further in view of Kim et al. (US 20150146604 A1, hereafter Kim), and  Guan et al. (US 20140086184 A1, hereafter Guan).

Regarding claims 4 and 15, the combination Ye ‘215 and Shilov ‘812 does not disclose wherein at least one of the plurality of common search space is characterized by nested CCEs, and a quantity of the nested CCEs is based on a condition of the control channel.

However, Kim ‘604 discloses wherein at least one of a plurality of common search space is characterized by nested CCEs (Fig.6, [0074] The search space is divided into acommon search space and a UE-specific search space. The common search space, a space for searching for a PDCCH having common control information, is composed of sixteen CCEs from CCE index0O to 15 and supports a PDCCH having a CCE aggregation level of {4, 8}. However, even in the common search space, PDCCH data (DCI formats 0 and 1A) carrying UE-specific information may also be transmitted in the common search space. The UE-specific search space supports a PDCCH having a CCE aggregation level of {1, 2, 4, 8}.; See two 4-CCEs are nested within one 8-CCE).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the combined method and apparatus for monitoring and decoding  the plurality of common search spaces of Ye and Shilov ‘812 in such a way that 

The combination of Ye ‘215, Shilov ‘812  and Kim  ‘204 do not explicitly disclose a quantity of the nested CCEs is based on a condition of the control channel.

However, Guan ‘0184 discloses a quantity of the nested CCEs is based on a condition of the control channel {[0036] In an LIE system, search space is a set of candidate PDCCHs, and is specifically defined according to a CCE aggregation level occupied by each PDCCH, where a CCE is a minimum unit that makes up a PDCCH. According to channel conditions, transmission may be performed by using four CCE aggregation levels (corresponding to different coding rates), namely, 1, 2,4, and 8. Search space is categorized into common search space and UE-specific search space. The former is space that all UEs need to check. The latter is specific to each UE, and is determined by an RNTI (Radio Network Temporary Identity, radio network temporary identifier), a subframe number, and a CCE aggregation level that are specific to a UE, and the numbers of candidate PDCCHs in the search space corresponding to the four CCE aggregation levels 1, 2, 4, and 8 are 6, 6, 2, and 2, respectively. All search space in the embodiments of the present invention is UE-specific search space.).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply Guan’s method of determining a quantity of the nested CCEs to the method and apparatus of Ye and Kim, in order to overcome adverse channel condition by using higher aggregation level (Guan, [0036]).

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view Shilov et al (US 2019/0007812 A1) as applied to claims 1, 15 above and further in view of Huang et al. (US 20120314686 A1, hereafter Huang).
Regarding claims 5 and 16, the combination of Ye ‘215 and Shilov ‘812 does not disclose wherein each of the plurality of common search spaces shares asame resource element group/control channel element (REG/CCE) space.

However, Huang discloses wherein each of a plurality of common search spaces {Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 fora second cell) shares a same resource element group/control channel element (REG/CCE) space ([0072] FIG. 8 schematically depicts an example of PDCCHs in the common search space of each of two adjacent cells with overlapping time-frequency resources, arranged in accordance with at least some embodiments described herein. In particular, FIG. 8 illustrates a portion ofa first subframe 802 including a first control region 804 having a first PDCCH in a common search space denoted at 806 for a first cell. FIG. 8 also illustrates a portion of a second subframe 808 including a second control region 810 having a second PDCCH in a common search space denoted at 812 for a second cell. Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Hence a common search space denoted at 806 for a first cell anda common search space denoted at 812 fora second cell share a same REG/CCE space wherein a first control region 804 having a first PDCCH in a common search space denoted at 806 fora first cell and a second control region 810 having a second PDCCH in a common search space denoted at 812 fora second cell are overlapping).



Regarding claims 6 and 17, the combination of Ye ‘215 and Shilov ‘812. does not disclose wherein each of the plurality of common search spaces maps to a different range of CCEs in the same CCE space.

However, Huang discloses wherein each of the plurality of common search spaces (Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 fora second cell) maps to a different range of CCEs in the same CCE space (Fig.8, [0072] Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Note that acommon search space denoted at 806 fora first cell and a common search space denoted at 812 fora second cell maps to a different range of CCEs in the same CCE space as seen in Fig.8).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the combined method and apparatus for monitoring and decoding  the plurality of common search spaces of Ye and Shilov ‘812 so that eachof the plurality of common search spaces shares asame resource element group/control channel 

Regarding claims 7 and 18, the combination of Ye ‘215 and Shilov ‘812 does not disclose wherein the at least two monitored common search spaces are partially overlapping in one or both of time and frequency.

However, Huang discloses wherein the at least two monitored common search spaces (Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 for a second cell) are partially overlapping in one or both of time and frequency (Fig.8, [0072] Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Note that a common search space denoted at 806 for a first cell and a common search space denoted at 812 fora second cell are partially overlapping in one or both of time and frequency as seen in Fig.8).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the combined method and apparatus for monitoring and decoding  the plurality of common search spaces of Ye and Shilov ‘812 so that eachof the plurality of common search spaces shares asame resource element group/control channel element (REG/CCE) space as taught by Huang, in order touse limited time-frequency resources (Huang, [0072]- [0074]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Shilov et al (US 2019/0007812 A1) as applied to claims 11, 12 above, and further in view of Lee et al. (US 20140376486 A1, hereafter Lee).

Regarding claim 11, the combination of Ye ‘215 and Shilov ‘812 does not disclose wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space.

However, Lee discloses wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space ([0109] 1) A plurality of resource region (or location) candidates capable of being designated as a common search space (or UE-specific search space) are defined in advance and it is able to inform of information on a common search space (or UE-specific search space) allocated to the UE by transmitting an indicator or a bit-map indicating a specific resource region candidate. In this case, information on a plurality of the resource region (or location) candidates capable of being designated as the common search space (or UE-specific search space) can be shared between eNB and the UE in advance. [0117] According to the present invention, in case that a carrier aggregation (CA) technique is applied, transmission/reception of a following message(s) can be configured to operate based on a cell(e.g., secondary cell {S-cell)) different from a cell (e.g., a primary cell (P-cell)) used for transmitting/receiving a preceding message(s), an extension carrier or a NCT (new carrier type) currently discussing. [0136] Subsequently, in the step $1103, the UE receives a random access response message (a message #2) from an S-eNB of the UE in response to the random access preamble message. In this case, the random access response message includes scheduling information (or PUSCH resource allocation information) on aL2/L3 message (i.e., a message #3), which is transmitted via a PUSCH region later by the UE.; Hence identifying comprises receiving, via a control channel of transferring the control 

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the combined method and apparatus for monitoring and decoding  the plurality of common search spaces of Ye and Shilov ‘812 by incorporating the identifying operating as taught by Lee, in order to implement search space configuration information of a control channel (Lee, [0108] And, search space configuration information of a control channel used for transmitting/receiving of the aforementioned following message(s) can be implemented in a form described in the following.).

Regarding claim 22, Ye does not disclose wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one of the plurality of common search space.

However, Lee discloses wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space ([0109] 1) A plurality of resource region (or location) candidates capable of being designated as a common search space (or UE-specific search space) are defined in advance and itis able to inform of information on a common search space (or UE-specific search space) allocated to the UE by transmitting an indicator or a bit-map indicating a specific resource region candidate. In this case, information on a plurality of the resource region (or location) candidates capable of being designated as the common search space (or UE-specific search space) can be shared between eNB and the UE in advance. [0117] According to the present invention, in case that a carrier aggregation (CA) technique is applied, transmission/reception of a following message(s) can be configured to operate based on a cell(e.g., secondary cell {S-cell)) different from a cell (e.g., a 

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the combined method and apparatus for monitoring and decoding  the plurality of common search spaces of Ye and Shilov ‘812 by incorporating the identifying operating as taught by Lee, in order to implement search space configuration information of a control channel (Lee, [0108] And, search space configuration information of a control channel used for transmitting/receiving of the aforementioned following message(s) can be implemented in a form described in the following.).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473